OPINION of the Court, by
Ch. 1 Boym
This was ail action brought by the defendant in error against the plaintiffs, as heirs of David Lawrence, deceased, upon U cófenant of warranty contained in a deed of bargain fed sale executed by him fn his lifetime to.íhe defen-daflt. The declaration not háving alleged that the heirs Were flamed or bound in the deed, isfatally defective: for where the heir is not naméd in thé deed, he is not Ii-able at common law: fed the statute subjecting lands *230to the payment of debts, only makes him liable in an action‘brought jointly against him and the executor or administrator. This action not having been so brought, the judgment is consequently erroneous. — See the case Lawrence's heirs vs. Buckman (vol. 3, p. 23.)
Judgment reversed with costs.